Case 1:19-cr-00301-JB-MU Document 75 Filed 08/18/20 Page 1 of 1               PageID #: 176




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

   UNITED STATES OF AMERICA                   :

   vs.                                        : CRIMINAL NO. 19-00301-JB

   RAYMOND H. LAFORCE                         :


                               ACCEPTANCE OF GUILTY PLEA
                               AND ADJUDICATION OF GUILT


          Pursuant to the Report and Recommendation of the United States Magistrate

   Judge (Doc. 74) and without any objection having been filed by the parties, the plea of

   guilty of the Defendant to Count Two of the Superseding Indictment is now accepted, and

   the Defendant is adjudged guilty of such offense. A sentencing hearing has been

   scheduled for November 23, 2020 at 10:00 a.m.

          DONE and ORDERED this 18th day of August 2020.


                                       s/JEFFREY U. BEAVERSTOCK
                                       UNITED STATES DISTRICT JUDGE
